 Case 2:19-cv-19504-SRC Document 14 Filed 10/23/20 Page 1 of 7 PageID: 2580




NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                 :
KATHY CULVER,                                    :         Civil Action No. 19-19504 (SRC)
                                                 :
                                      Plaintiff, :
                                                 :                      OPINION
                        v.                       :
                                                 :
COMMISSIONER OF                                  :
SOCIAL SECURITY,                                 :
                                     Defendant. :
                                                 :
                                                 :

CHESLER, District Judge

        This matter comes before the Court on the appeal by Plaintiff Kathy Culver (“Plaintiff”)

of the final decision of the Commissioner of Social Security (“Commissioner”) determining that

she was not disabled under the Social Security Act (the “Act”). This Court exercises

jurisdiction pursuant to 42 U.S.C. § 405(g) and, having considered the submissions of the parties

without oral argument, pursuant to L. CIV. R. 9.1(b), finds that the Commissioner’s decision will

be affirmed.

        In brief, this appeal arises from Plaintiff’s application for disability insurance benefits,

alleging disability beginning June 30, 2015. A hearing were held before ALJ Kenneth Ayers

(the “ALJ”) on April 9, 2018, and the ALJ issued an unfavorable decision on June 19, 2018.

Plaintiff sought review of the decision from the Appeals Council. After the Appeals Council

denied Plaintiff’s request for review, the ALJ’s decision became the Commissioner’s final

decision, and Plaintiff filed this appeal.

                                                   1
 Case 2:19-cv-19504-SRC Document 14 Filed 10/23/20 Page 2 of 7 PageID: 2581




       In the decision of June 19, 2018, the ALJ found that, at step three, Plaintiff did not meet

or equal any of the Listings. At step four, the ALJ found that Plaintiff retained the residual

functional capacity to perform sedentary work, with certain nonexertional limitations. At step

four, the ALJ also found that Plaintiff is able to perform her past relevant work as it is generally

performed. The ALJ concluded that Plaintiff had not been disabled within the meaning of the

Act.

       On appeal, Plaintiff argues that the Commissioner’s decision should be reversed and the

case remanded on several grounds: 1) the ALJ erred at step three in finding that Plaintiff did not

meet the requirements of any impairment in the Listings; 2) the ALJ erred at step four by failing

to give controlling weight to the opinion of Plaintiff’s treating physician; 3) ) the ALJ erred at

step four by failing to sufficiently explain the assessment of Plaintiff’s subjective complaints;

and 4) the ALJ erred in his use of the testimony of the vocational expert.

       Plaintiff’s case on appeal suffers from two principal defects: 1) its failure to deal with the

issue of the burden of proof at the first four steps of the sequential evaluation process; and 2) its

failure to deal with the harmless error doctrine. As to the burden of proof, Plaintiff bears the

burden in the first four steps of the analysis of demonstrating how his impairments, whether

individually or in combination, amount to a qualifying disability. Bowen v. Yuckert, 482 U.S.

137, 146 n.5 (1987).

       As to the harmless error doctrine, the Supreme Court explained its operation in a similar

procedural context in Shinseki v. Sanders, 556 U.S. 396, 409 (2009), which concerned review of

a governmental agency determination. The Court stated: “the burden of showing that an error is

harmful normally falls upon the party attacking the agency’s determination.” Id. In such a


                                                  2
 Case 2:19-cv-19504-SRC Document 14 Filed 10/23/20 Page 3 of 7 PageID: 2582




case, “the claimant has the ‘burden’ of showing that an error was harmful.” Id. at 410.

        Plaintiff thus bears the burden, on appeal, of showing not merely that the Commissioner

erred, but also that the error was harmful. At the first four steps, this requires that Plaintiff also

show that, but for the error, she might have proven her disability. In other words, when

appealing a decision at the first four steps, if Plaintiff cannot articulate the basis for a decision in

her favor, based on the existing record, she is quite unlikely to show that an error was harmful.

        Plaintiff first argues that, in finding that Plaintiff did not meet the requirements of any

impairment in the Listings, the ALJ erred at step three, with several arguments. Plaintiff argues

that the medical evidence of record shows that Plaintiff meets the requirements of Listing 1.04C,

which states:

        1.04 Disorders of the spine (e.g., herniated nucleus pulposus, spinal arachnoiditis,
        spinal stenosis, osteoarthritis, degenerative disc disease, facet arthritis, vertebral
        fracture), resulting in compromise of a nerve root (including the cauda equina) or
        the spinal cord. With:

        ...

        C. Lumbar spinal stenosis resulting in pseudoclaudication, established by findings
        on appropriate medically acceptable imaging, manifested by chronic nonradicular
        pain and weakness, and resulting in inability to ambulate effectively, as defined in
        1.00B2b.

In support, Plaintiff cites Dr. Schoeb’s post-operative surgical report, dated July 30, 2018. (Tr.

14-16.) Plaintiff’s brief fails to recognize, however, that this document was not of record when

the ALJ issued his decision on June 19, 2018. The ALJ did not err by failing to address

evidence that was not of record – it did not yet exist – at the time of his decision.

        Nor did Plaintiff ask this Court to remand this case for consideration of new evidence,

pursuant to sentence six of 42 U.S.C. § 405(g), which states, in relevant part:


                                                   3
 Case 2:19-cv-19504-SRC Document 14 Filed 10/23/20 Page 4 of 7 PageID: 2583




       The court . . . may at any time order additional evidence to be taken before the
       Commissioner of Social Security, but only upon a showing that there is new
       evidence which is material and that there is good cause for the failure to
       incorporate such evidence into the record in a prior proceeding.

Plaintiff did not request a remand for consideration of new evidence but, even if she had,

Plaintiff has not even attempted to show that two requirements of sentence six are met. Plaintiff

has not argued that there is good cause for the failure to include the new evidence in the record

prior to the decision and, more crucially, Plaintiff has not shown that such evidence is material

such that its inclusion might have changed the ultimate decision. Plaintiff reports, correctly, that

the post-surgical report gives a diagnosis of “Lumbar stenosis with neurogenic claudication.”

(Tr. 14.) Plaintiff has not explained, however, how this evidence meets the requirement of

Listing 1.04C, which requires, “Lumbar spinal stenosis resulting in pseudoclaudication.”

Plaintiff has given the Court no basis to infer that the Schoeb diagnosis is equivalent to the

Listing requirement. Moreover, Plaintiff has not addressed the other requirements of Listing

1.04C, which are: “chronic nonradicular pain and weakness, . . . resulting in inability to ambulate

effectively.” Plaintiff has made no showing that, were the ALJ to have considered the new

evidence, she could have met all the requirements of Listing 1.04C. Without such a showing,

this Court has no basis to find that the new evidence is material.

       Plaintiff also argues that, at step three, the evidence shows that Plaintiff meets the

requirements of Listings 4.02, 4.05, and 4.06. Plaintiff’s brief contains no analysis or support

for this position. Plaintiff further argues that the ALJ erred by failing to consider Plaintiff’s

impairments in combination, particularly in combination with obesity. As the Commissioner

notes, the ALJ stated that he had considered Plaintiff’s obesity in combination with other

impairments. (Tr. 22.) As to Plaintiff’s argument that the ALJ failed to consider her

                                                  4
 Case 2:19-cv-19504-SRC Document 14 Filed 10/23/20 Page 5 of 7 PageID: 2584




impairments in combination, this Court makes two observations. First, the ALJ stated that he

did so. (Tr. 23.) Second, Plaintiff has made no showing that, even if the ALJ had failed to

properly consider her impairments in combination, this harmed her: Plaintiff has not mustered

the evidence to show that specific impairments, in combination, are equivalent to a specific

Listed impairment. In the absence of such a showing, this Court cannot conclude that any such

error, had it occurred, harmed her.

       Next, Plaintiff argues that the ALJ erred at step four by failing to give controlling weight

to Plaintiff’s treating physician, Dr. Baluyot-Escusa. The Commissioner, in response, contends

that Dr. Baluyot-Escusa is a chiropractor, not a physician. The ALJ stated that Dr. Baluyot-

Escusa is a chiropractor, and therefore not a medical source. (Tr. 28.) The Commissioner

appears to be correct. The record shows that Dr. Baluyot-Escusa’s professional stationery states

that her degree is “DC,” and that the name of her practice is “Millburn Chiropractic Arts.” (Tr.

1538.) Plaintiff filed no reply brief. The Court concludes that the ALJ correctly identified Dr.

Baluyot-Escusa as a chiropractor and she is therefore not a treating physician. Plaintiff cites a

number of Third Circuit cases regarding the opinion of treating physicians, but Dr. Baluyot-

Escusa is not a physician and does not fall within the scope of these holdings.

        Moreover, even if Dr. Baluyot-Escusa was a physician, the ALJ did not err in denying

her opinion controlling weight. The relevant Regulation states:

       If we find that a treating source’s medical opinion on the issue(s) of the nature
       and severity of your impairment(s) is well-supported by medically acceptable
       clinical and laboratory diagnostic techniques and is not inconsistent with the other
       substantial evidence in your case record, we will give it controlling weight.

20 C.F.R. § 404.1527(c)(2). The ALJ explained that he gave Dr. Baluyot-Escusa’s opinion

about Plaintiff’s residual functional capacity only “some weight” because it was not supported

                                                 5
 Case 2:19-cv-19504-SRC Document 14 Filed 10/23/20 Page 6 of 7 PageID: 2585




by the evidence of record. This is proper, pursuant to 20 C.F.R. § 404.1527(c)(2).

       Plaintiff next argues that the ALJ erred by failing to provide a supporting explanation for

the statement that Plaintiff’s reports of her symptoms are not entirely consistent with the medical

evidence. This is not supported by the text of the ALJ’s decision, in which he states: “the

claimant’s statements concerning the intensity, persistence and limiting effects of these

symptoms are not entirely consistent with the medical evidence and other evidence in the record

for the reasons explained in this decision.” (Tr. 25.) Thus, the ALJ referred the reader to the

body of the decision for the explanations of the relationship between Plaintiff’s subjective

statements and the medical evidence. In fact, the very next paragraph contains a detailed

discussion of the relationship between Plaintiff’s subjective statements and the medical evidence.

(Tr. 25-26.)

       Lastly, Plaintiff makes a group of arguments about the role of the testimony of the

vocational expert in this decision. These arguments do not fit the decision that the ALJ wrote.

The ALJ’s decision states that a vocational expert testified at the hearing, but the ALJ arrived at

a disability determination and concluded the analysis at step four without needing to proceed to

step five. The ALJ made no use of the vocational expert testimony in the decision and

Plaintiff’s arguments of error have no basis in the decision as it was written. As the

Commissioner observes in opposition, the ALJ concluded that Plaintiff retained the residual

functional capacity to perform her past relevant work as it is generally performed, and Plaintiff

has offered no challenge to this determination.

       Plaintiff has failed to persuade this Court that the ALJ erred in his decision, or that

Plaintiff was harmed by any errors. This Court finds that the Commissioner’s decision is


                                                  6
 Case 2:19-cv-19504-SRC Document 14 Filed 10/23/20 Page 7 of 7 PageID: 2586




supported by substantial evidence and is affirmed.



                                                        s/ Stanley R. Chesler
                                                     STANLEY R. CHESLER, U.S.D.J.
Dated: October 23, 2020




                                               7
